DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “ultra-wideband, UWB, communication unit” and “further communication unit” in at least claim 1 and processing unit in at least claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19-24, 27-29 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. U.S. Patent App. Pub. No. 2021/0144729.
Regarding claim 16, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB), communication unit (230 – Fig. 2A) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication unit (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1, see ¶ [0060]); an antenna (270) configured to be selectively used by the UWB communication unit 230 and the communication unit 220; UWB communication unit 230 operatively coupled to communication unit 230 (see 
Regarding claim 19, Kim discloses that the further communication unit 220 is a Wi-Fi communication unit (¶¶ [0060], [0064]).
Regarding claim 20, Kim further discloses a processing unit (processor 210) configured to trigger the UWB communication unit to transmit said request to the further communication unit (¶ [0059]).
Regarding claim 21, Kim further discloses that the communication unit 220 is configured to grant the UWB communication unit 230 access to the antenna for a predefined amount of time as communication unit 220 may determine that the unit 220 and UWB communication unit 230 may alternately use the first antenna during a reference time (see Fig. 7; ¶¶ [0061], [0137).
Regarding claim 22, Kim further discloses that the UWB communication unit 230 and the communication unit 220 are coupled to each other through a UART (see ¶ [0061]).
Regarding claim 23, Kim further discloses that the communication unit 220 is configured to act a master device to control usage of the antenna (see ¶ [0061]).
Regarding claim 24, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB), communication unit (230 – Fig. 2B) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication unit (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1; ¶ [0060]); a first antenna (272) configured to be used by the UWB communication unit 230 and a second antenna (270) configured to be used by the communication unit 220, wherein the first antenna and a second 
Regarding claim 27, Kim discloses that the further communication unit 220 is a Wi-Fi communication unit (¶¶ [0060], [0064]).
Regarding claim 28, Kim further discloses a processing unit (processor 210) configured to trigger the UWB communication unit to transmit said request to the further communication unit (¶ [0059]).
Regarding claim 29, Kim discloses a method of operating a communication device (201), comprising: selectively using an antenna (270) by an ultra-wideband, UWB, communication unit (230) and a further communication unit (220) of the communication device (see ¶ [0061], Fig. 2), setting up, by UWB communication unit 230, a UWB communication channel with a first external communication device (i.e. 104 – Fig. 1) if the antenna is used by the UWB communication unit (see ¶ [0062]), setting up, by communication unit 220, a further communication channel with a second external communication device (i.e. 102 – Fig. 1) if the antenna is used by the communication unit 220 (see ¶ [0060]), wherein communication unit 220 grants the UWB communication unit 230 access to the antenna in response to receiving a request from UWB communication unit 230 (see ¶ [0061]).
Regarding claim 32, Kim further discloses that the method is implementable in a computer program with executable instructions stored in a storage medium executed by the communication device 201 (¶ [0053]).

Regarding claim 34, Kim further discloses that the method is implementable in a computer program with executable instructions stored in a storage medium executed by the communication device 201 (¶ [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 25, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Stellick U.S. Patent App. Pub. No. 2016/0099866.
Regarding claims 17 and 30, Kim discloses a communication device and method of operating a communication device in a system including antenna sharing between a UWB communication unit and another communication unit based on a request, as described above, but 
Stellick discloses that based on failure to establish a primary link, including in a UWB interface, a device may attempt to use a redundant network (¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Stellick of failure to establish a communication link in a UWB system to attempt to use a redundant network, as suggested by Stellick, in the device and method of Kim, where use of a shared antenna network involves requesting access, in order to quickly establish communication without negatively affecting the user.
Regarding claims 18 and 31, in the proposed combination, Stellick discloses that a link is attempted to be established (¶ [0038]), where Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 25, Kim discloses a communication device in a system where spectrum is shared between a UWB communication unit and another communication unit based on a request, as described above, but does not disclose that the UWB communication unit transmits the request based on a predefined number of failed UWB communication attempts.
Stellick discloses that based on failure to establish a primary link, including in a UWB interface, a device may attempt to use a redundant network (¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Stellick of failure to establish a communication link in a UWB system to attempt to use a redundant network, as suggested by Stellick, in the device of Kim, where use of a shared frequency spectrum network involves requesting access, in order to quickly establish communication without negatively affecting the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/26/2022